UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40456
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                        PAUL ANTHONY SIMMS,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (C-99-CR-361-1)

                         February 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Paul Anthony Simms challenges the sufficiency of the evidence

to support his jury conviction for possession of marijuana with

intent to distribute.

     Simms moved for judgment of acquittal at the close of the

Government’s case and rested without presenting any evidence.        See

United States v. Resio-Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995)

(defendant not required to renew judgment of acquittal motion when

rests without   introducing   any   evidence).   Thus,   we   view   the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
evidence in the light most favorable to the verdict to determine

whether a rational juror could have found, beyond a reasonable

doubt, the evidence established the essential elements of the

charged offense.       E.g., United States v. Ortega Reyna, 148 F.3d

540, 543 (5th Cir. 1998).

     For possession of marijuana with intent to distribute, the

Government must prove the defendant (1) knowingly (2) possessed

marijuana (3) with intent to distribute it.           Id. at 543-44.       Simms

claims insufficient evidence to show he knowingly possessed the

marijuana; he does not challenge the sufficiency of the evidence

regarding the other elements.

     In the light of the testimony of Natividad Ramirez, Sims’

accomplice, a rational juror could have found, beyond a reasonable

doubt, that Simms knowingly possessed the marijuana.                See, e.g.,

United   States   v.    Dixon,   132   F.3d    192,   200   (5th    Cir.   1997)

(conviction   may      rest   solely   on     uncorroborated   testimony       of

accomplice if testimony not insubstantial on its face), cert.

denied, 523 U.S. 1096 (1998).          Further, in addition to Ramirez’s

testimony, there was ample circumstantial evidence establishing

Simms’ guilty knowledge. See United States v. Garza, 990 F.2d 171,

174-76 (5th Cir.) (upholding conviction on similar evidence), cert.

denied, 510 U.S. 926 (1993).       Accordingly, the judgment is


                                                                   AFFIRMED.




                                       2